Order denying appellant’s application, pursuant to article 78 of the Civil Practice Act, to review the determination of the board of transportation of the city of New York discontinuing part of the Nassau Avenue trolley car line, in the borough of Brooklyn, in said city, reversed on the law and the facts, without costs, and the matter remitted to the Special Term for the taking of testimony on the issues of the propriety of such discontinuances and failure to resume such service. The board of transportation has no power summarily to abandon service of existing lines. (Matter of Westchester Elec. R. R. Co. V. Maltbie, 245 App. Div. 782.) While its suspension of service was stated by it to be a temporary one, the court should have taken testimony to determine whether the alleged suspension of service was an arbitrary one and whether such suspension had continued for an unreasonable time. Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.